Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1, directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 12-19, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 12-19 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 9/2/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT

An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview with Kate Berezutskaya on 5/16/2022.
The application has been amended as follows: 

IN THE CLAIMS:
In Claims 1-3, at last two lines, the phrase “by Lactobacillus arizonensis of Simmondsia chinensis” has been deleted, and replaced with -- of Simmondsia chinensis by Lactobacillus arizonensis --.
In Claim 5, at line 3, the term “of” has been deleted, and replaced with -- containing--.
In Claim 12, at the end of lines 4 and 5, the punctuation mark “;” has been inserted.
In Claim 12, at the end of line 6, the term --; and -- has been inserted.
In Claim 12, at line6, the two “the” has been deleted, and replaced with the term -- a--.
In Claims 14-16, at line 1, the term “in” has been deleted, and replaced with the term -- of --.
In Claims 14-16, at line 2, the term “a” has been deleted, and replaced with the term -- the --.
In Claim 16, at line 2, after the term “claim 10”, the term -- on healthy skin -- has been inserted.
Claim 17 has been amended to read as follows:
--
A method of cosmetic treatment, consisting of applying the cosmetic composition according to claim 10 on healthy skin to regulate the balance of skin flora and/or to reinforce the integrity of skin barrier and/or to activate epidermal renewals and/or to energize innate immune defenses. 
--
In Claims 18 and 19, at line 1, the term “the” has been deleted.

In Claims 18 and 19, at line 2, the term “consists in” has been deleted, and replaced with the term -- consists of --.
Claims 1-8, and 10-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655